                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

LUXOTTICA GROUP S.p.A. and OAKLEY,
INC.,                                              Case No. 20-cv-02297

                        Plaintiffs,                Judge Marvin E. Aspen

       v.                                          Magistrate Judge Sidney I. Schenkier

RBZXR.COM, et al.,

                        Defendants.


                       NOTICE OF DISMISSAL UNDER RULE 41(a)(1)

       Pursuant to Rule 41(a)(1) of the Federal Rules of Civil Procedure, Plaintiffs Luxottica

Group S.p.A. and Oakley, Inc. (“Plaintiffs”) hereby dismiss this action with prejudice as to the

following Defendant:

               Defendant Name                                         Line No.
                  ablibi2017                                            230

Dated this 29th day of May 2020.            Respectfully submitted,


                                            /s/ Allyson M. Martin
                                            Amy C. Ziegler
                                            Justin R. Gaudio
                                            Allyson M. Martin
                                            Greer, Burns & Crain, Ltd.
                                            300 South Wacker Drive, Suite 2500
                                            Chicago, Illinois 60606
                                            312.360.0080 / 312.360.9315 (facsimile)
                                            aziegler@gbc.law
                                            jgaudio@gbc.law
                                            amartin@gbc.law

                                            Counsel for Plaintiffs
                                            Luxottica Group S.p.A. and Oakley, Inc.




                                               1
